DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed on 02/25/2022, have been entered and made of record. Claims 1-7 and 9-20 are pending. Claim 8 has been canceled. Claim 11-17 are withdrawn from further consideration.

In view of the Applicants' amendment, the Notice of Non-Compliant Amendment mailed on 12/29/2021 to the title is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 18 and 20 have been considered but are moot in view of the new grounds of rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   unit in claims 1-3 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir (US2018/0176488) in view of Andrew (https://www.dpreview.com/reviews/nikon-50-1p4g-n15/2).

Regarding claim 1, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
 	a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV); and 
a holding member (Fig. 2a-b: compound lens 4) holding the plurality of lens portions (Fig. 2a-b: 6) and the plurality of filters (Fig. 2a-2b: See lens compound 4; [0064]), wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic ([0066-0070]: See single or multi bands filter), and wherein the holding member includes a first mount portion (Fig. 2b: See mounting portion 5; [0064]) and is detachably mountable to an imaging apparatus via the first mount portion ([0072]).
However, Dvir fails to explicitly disclose: “wherein the holding member includes a second mount portion and is detachably mountable to an accessory apparatus via the second mount portion”.
In an analogous of art, Andrew teaches a 50mm 1.4 lens or lens holding member wherein one side includes mounting portion for detachably connecting/communicating with a camera body while other side includes second mounting portions for mounting  the 50mm lens to a lens hook or other element/ filter with 58mm thread (See Lens and Description in Lens Body Elements Section).  In light of the teaching from Andrew, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second mounting portion.  The modifications thus 

Regarding claim 4, Dvir discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength ([0058; 0068]).

Regarding claim 6, Dvir discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic ([0058]).  

Regarding claim 18. Dvir discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or compound lens 4 and SLR camera 1 of Fig. 1-2; abstract; [0072]); and 
the imaging apparatus (Fig. 1: camera body 1 ) on which the optical apparatus is mounted (Fig. 2a-b: compound lens 5).  


Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir in view of Andrew and futher in view of Kim (US20160277658).


Regarding claim 3, Dvir in view of Andrew fails to disclose the optical apparatus according to claim 1, further comprising: a communication unit configured to transmit 
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).  

Regarding claim 19, Dvir in view of Andrew fails to disclose the image pickup system according to claim 18, further comprising: a processing unit configured to process image information acquired by the imaging apparatus, based on information regarding the plurality of lens portions and the plurality of filters.  
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 20, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV);  - 31 -10198945US01 
a holding member holding the plurality of lens portions and the plurality of filters (abstract: [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV corresponding to differed lenses); and 
wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic ([0066-0070]: See single or multi bands filter).
However, Dvir fails to explicitly disclose: “wherein the holding member includes a second mount portion and is detachably mountable to an accessory apparatus via the second mount portion”.
In an analogous of art, Andrew teaches a 50mm 1.4 lens or lens holding member wherein one side includes a mounting portion for detachably connecting/communicating with a camera body while other side includes second mounting portions for mounting the 50mm lens to a lens hook or other element/ filter with 58mm thread (See Lens and Description in Lens Body Elements Section).  In light of the teaching from Andrew, it would have been obvious to one of ordinary skill in the art before the effective filing date 
However, Vdir in view of Andrew fails to disclose: “a communication unit configured to transmit information regarding the plurality of lens portions and the plurality of filters to an imaging apparatus”.
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).   

Claims 1-2, 4-7, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamahiro (US2017/0192209) in view of Honda (US2018/0302597).

Regarding claim 1, Yamahiro discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: Micro lens array 33: [0097]); 

wherein the holding member includes a second mount portion and is detachably mountable to an accessory apparatus via the second mount portion (Fig. 2: See mounting portion 31 of intermediate lens adaptor 30 that mounted to other mounting portion 12 of other lens 10).
However, Yamahiro fails to explicitly disclose: “a plurality of filters disposed on respective optical axes of the plurality of lens portions and holding the plurality of filters, wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic”.
In an analogous of art, Honda teaches a camera system with different color filter, transmission characteristic or different polarizing pixels (abstract; [0078]: See different arrangements of color filter R,Gr,Gb, B, 127 and polarizing member 126 or 0-90 degree polarizing pixels in Figs. 2-14). Honda teaches that the aspect of the present technology is to improve detection accuracy for polarization and color information ([0027]).  In light of the teaching from Honda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Yamahiro to include different color filter and polarizing pixels arrangements of Honda.  The modifications thus improve detection accuracy for polarization and color information (Honda: [0027]).  

Regarding claim 2, Yamahiro in view of Honda fails to disclose the optical apparatus according to claim 1, wherein the first mount portion includes an electrical contact for electrical connection with the imaging apparatus.  
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging apparatus in order to control lens/lenses.  Therefore, it would have been obvious to one of ordinary skill in the art to modify A the device of Yamahiro and Honda to include electrical contacts between interchangeable /adaptor lens and an imaging apparatus. The modifications thus provide a means for controlling or driving lens/lenses of an interchangeable /adaptor lens.
As Applicant has not traversed the old and well known statement set forth above, “wherein the first mount portion includes an electrical contact for electrical connection with the imaging apparatus” is now taken as admitted prior art. See MPEP 2144.03(c).

Regarding claim 4, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength (Honda: See different colors or wavelength of filter in Fig. 3-4, 6-7 and 9-13; [0081-0088]).  

Regarding claim 5, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light in a first polarization state, and the second filter outputs light in a second polarization state (Honda: See different 

Regarding claim 6, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic (Honda: different colors filter in Fig. 3-4, 6-7 and 9-13 inherently yield different light transmission characteristics; [0014; 0081-0088; 0134; 0220]).  

Regarding claim 7, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the plurality of filters includes two or more filters mutually identical in transmission characteristic (Honda: Two or more identical color filters in Fig. 3-4, 6-7 and 9-13 inherently yield identical light transmission characteristics; [0014; 0134; 0220]).    

Regarding claim 9, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the second mount portion includes contact for connection with the accessory apparatus (Yamahiro: Fig. 2: See mounting part 31/12 between intermediate adaptor 30 and lens).  
However, Yamahiro and Honda fail to teach “an electrical contact for electrical connection”.
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging apparatus or other accessory in order to control lens/lenses.  Therefore, it would have 
As Applicant has not traversed the old and well known statement set forth above, “an electrical contact for electrical connection” is now taken as admitted prior art. See MPEP 2144.03(c).

Regarding claim 10, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the accessory apparatus (Fig. 2: 10) is detachably mountable to the imaging apparatus ([0088]: see interchangeable lens 10 that mounted to camera body 20 via intermediate lens adaptor 30).

Regarding claim 18. Yamahiro in view of Honda discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or interchangeable lens 10 and intermediate lens adaptor 30); and 
the imaging apparatus on which the optical apparatus (Yamahiro: 10/30) is mounted (Yamahiro: Fig. 2: camera body 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/11/2022